

117 HR 4728 IH: Thirty-Two Hour Workweek Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4728IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Takano (for himself, Ms. Schakowsky, Ms. Tlaib, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to reduce the standard workweek from 40 hours per week to 32 hours per week, and for other purposes.1.Short titleThis Act may be cited as the Thirty-Two Hour Workweek Act.2.Fair Labor Standards ActThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 7(a) (29 U.S.C. 207(a))—(A)in paragraph (1)—(i)by striking commerce, for a workweek longer than forty hours and all that follows through the period and inserting commerce—; and(ii)by adding at the end the following:(A)for a workweek longer than thirty-two hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed; and(B)for a workday longer than—(i)eight hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed; and(ii)twelve hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than double times the regular rate at which he is employed.; and(B)in paragraph (2)—(i)in the matter that precedes subparagraph (A), by striking Fair Labor Standards Amendments of 1966 and inserting Thirty-Two Hour Workweek Act; and(ii)by striking subparagraphs (A) through (C) and inserting the following:(A)for a workweek longer than thirty-eight hours during the 1-year period beginning not less than 180 days after the date of the enactment of the Thirty-Two Hour Workweek Act,(B)for a workweek longer than thirty-six hours during the second year after the first day of such period,(C)for a workweek longer than thirty-four hours during the third year after the first day of such period, or(D)for a workweek longer than thirty-two hours after the expiration of the third year after the first day of such period,; and(2)in section 18(a) (29 U.S.C. 218(a)) by inserting or workday after workweek in each place it occurs.